DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3, 7, and 9 are objected to because of the following informalities:  	a) In claim 3 lines 24-25, please change “and then conducting artificial check; if an artificial check result” to --and then conducting an artificial check; if the artificial check result”--.
	b) In claim 7 lines 3-4, please change “each microseismic intelligent acquisition and data wireless transmission system of the rock” to --each microseismic intelligent acquisition and data wireless transmission system of rock--.  This matches the amended language from claim 1.
	c) In claim 9 lines 4-5, please change “each microseismic intelligent acquisition and data wireless transmission system of the rock” to --each microseismic intelligent acquisition and data wireless transmission system of rock--.  This matches the amended language from claim 1.	Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “module for”, “unit for”, etc., see MPEP 2181 Section I.A) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless receiving module” in claims 1-2,  “processing module” in claims 1, 3-4, “signal receiving unit” in claim 2, “data interface unit” in claim 2, “classifying unit” in claim 3, “computing unit” in claim 3, “artificial intelligence determining unit” in claim 3, “warning unit” in claim 4, and “display module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1 lines 5-6 recites the limitation "a wireless receiving module, used for receiving a microseismic data packet processed by each microseismic signal wireless transmission system of rock through a satellite.”  It is not clear whether the Applicant intends each “microseismic signal wireless transmission system of rock” to be the same as the “microseismic intelligent acquisition and data wireless transmission systems of rocks through a satellite,” as the terminology used is inconsistent (both in “rocks” vs “rock”, and being an acquisition and transmission system versus merely a transmission system).  It is not clear if a separate satellite is intended to be used with the “microseismic intelligent acquisition and data wireless transmission systems of rocks” versus each “microseismic signal wireless transmission system of rock.”  Appropriate correction/clarification is requested.  For the purposes of examination, the Examiner assumes the two systems to be equivalent and merely misworded.
	b) Claim 1 lines 16-19 teaches “classifying microseismic signals by utilizing neural network and deep learning artificial intelligence recognition technologies according to the waveform parameter and the characteristic parameter to obtain classification information of the microseismic signals”.  It is not clear from the claim where “microseismic signals” come from in order for such “signals” to be classified.  There is no previous teaching for any microseismic “signal,” and it is not readily clear that “microseismic information” is the same as “microseismic signals”.  Appropriate correction/clarification is requested.  For the purposes of examination, the Examiner assumes the microseismic “signal” and “information” to be the same and merely misworded.

	d) Claim 3 lines 24-26 teaches “if an artificial check result is consistent with an
result of the artificial intelligence determining unit, not processing; if the artificial check result
is not consistent with the result of the artificial intelligence determining unit, updating the expert
database through machine learning.”  The wording hear is unclear for three reasons: 1) The term “artificial check” is ambiguous, and makes it unclear whether any checking occurs at all (as “artificial” can mean “fake” or “non-real”); 2) It is not clear what is meant by “not processing”, as the claim does not define what is not processed; 3) It is also unclear what is an “result of the artificial intelligence determining unit,” as the claim never defines this to be the same as the “determining stability of a rock area” taught previously in the claim.  A “result of the artificial intelligence determining unit” could be some entirely separate quantity or thing determined by the artificial intelligence determining unit, making it unclear what “result” is being compared with the artificial check result.    Appropriate correction/clarification is requested.  
 	e) Claim 9 line 6-7 teaches “the characteristic parameter of the oscillating wave.”  There is insufficient antecedent basis for “the” oscillating wave, as there is no previous teaching in claims 1 and 7 
	f) Claim 10 lines 8-9 teaches “and the stability of the rock breakage signal.”  There is insufficient antecedent basis for “the” stability of the rock breakage signal, as there is no previous teaching in claims 1, 7, and 9 (on which claim 10 depends from) for any “stability of the rock breakage signal.”  A “stability of a rock area” is taught in claim 3 (which claim 10 does not depend from), but a “stability of a rock area” is different than a “stability of the rock breakage signal” recited here.  Appropriate correction/clarification is requested.  
	g)  Per MPEP 2181 section III, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph: (2) when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function.  The Examiner has reviewed the specification and cannot find a definite tie to any structure for the elements of a “wireless receiving module, “processing module,” “signal receiving unit,” “data interface unit,” “classifying unit,” “computing unit,” “artificial intelligence determining unit,” “warning unit,” and “display module” in claims 1-4 and 9 as pointed out in the claim interpretation section above.  To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850.  While a computer is 
	Dependent claims 2-10 depend from claim 1 and are rejected for at least the same reasons as given for claim 1.

Allowable Subject Matter
5.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  	In regards to claim 1, the closest prior art, Lolla et al. (US Pat. Pub. 2019/0302291) at least teaches a microseismic wireless monitoring, receiving and early warning system of rock (Lolla Fig. 1A,  abstract, and paragraphs [0062]-[0064] teach a system for microseismic data monitoring, receiving, and early warning detection of microseismic events of interest in a well spanning a rock layer), the microseismic wireless monitoring, receiving and early warning system of rock comprises:
	a wireless receiving module, used for receiving a microseismic data packet processed by each microseismic signal wireless transmission system of rock through a satellite (Lolla Fig. 1A and paragraph [0062] teach the system having a receiver for wirelessly receiving satellite interferometry data), wherein the microseismic data packet comprises microseismic information and time information (Lolla abstract and paragraph [0008] teach where the received microseismic data includes microseismic data representative of microseismic waves measured over a predetermined time interval);
	a storage module, connected with the wireless receiving module, wherein the storage module utilizes a microseismic cloud platform built by utilizing a cloud computing technology (Lolla paragraphs [0083] and [0247] teach cloud-based servers as a storage module connected with the wireless receiving module to obtain microseismic data); the storage module automatically and correspondingly stores the 
	a processing module, connected with the storage module and used for computing and analyzing the microseismic information (Lolla paragraph [0245] teaches a central processing unit (CPU) in a computer system as a processor that is networked (i.e., connected to the cloud-based storage module) for computing and analyzing the microseismic information) to obtain a waveform parameter and a characteristic parameter of the microseismic information (Lolla paragraph [0086] teaches obtaining a waveform parameter such as peak amplitude, and a characteristic parameter such as apparent velocity), classifying microseismic signals by utilizing neural network and deep learning artificial intelligence recognition technologies according to the waveform parameter and the characteristic parameter to obtain classification information of the microseismic signals (Lolla paragraphs [0015] and [0214] teach classifying the microseismic data using a classification algorithm such as a neural network and deep learning artificial intelligence recognition technologies (e.g., Support Vector Machine or k-Nearest Neighbor Classifier) to classify a microseismic event), and processing the classification information to obtain a rock breakage signal (Lolla paragraphs [0056] and [0238] teach where the classified microseismic event is processed to identify casing breaks or failures, casing slips, cement cracks, and other types of rock breakage signals), then computing according to the rock breakage information as to obtain microseismic source position information (Lolla paragraphs [0107]-[0115] teach computing a source location from the analysis of microseismic data corresponding to an event (such as breakage)), wherein the processing module transmits the waveform parameter, the characteristic parameter, the microseismic source position information, and the classification information to the storage module to be corresponding stored (Lolla paragraph [0247] teaches where the remote cloud storage system may be 

	However, claim 1 contains allowable subject matter because the closest prior art, Lolla (US Pat. Pub. 2019/0302291) fails to anticipate or render obvious the microseismic wireless monitoring, receiving and early warning system of rock, which is connected with n microseismic intelligent acquisition and data wireless transmission systems of rocks through a satellite, wherein n is a positive integer larger than 4; the storage module internally saves basic data information of the n microseismic intelligent acquisition and data wireless transmission systems of the rocks; and the processing module computing according to the rock breakage information as well as its corresponding time information and the basic data information to obtain microseismic source generation time to further obtain microseismic source level information, where the processing module transmits the microseismic source generation time and the microseismic source level information to the storage module to be correspondingly stored, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	Dependent claims 2-10 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of 
B.	Lolla et al. (US Pat. Pub. 2019/0324166) discloses Enhanced Surveillance of Subsurface Operation Integrity Using Neural Network Analysis of Microseismic Data.
C.	Lakings et al. (US Pat. Pub. 2018/0106147) discloses Apparatus and Method Using Measurements Taken While Drilling Cement to Obtain Absolute Values of Mechanical Rock Properties Along a Borehole.
D.	Ma et al. (US Pat. Pub. 2014/0100786) discloses Analyzing Microseismic Data from a Fracture Treatment.	E.	Dykstra et al. (US Pat. Pub. 2017/0343689) discloses Filtering Microseismic Events for Updating and Calibrating a Fracture Model.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/26/2022